Citation Nr: 0208451	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  93-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an original evaluation in excess of 10 percent 
for pseudofolliculitis barbae is denied.

(The issue of entitlement to service connection for bilateral 
sensorineural hearing loss will be the subject of a later 
decision of the Board.)


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1989.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1992, from 
the Manila, Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

This claim first came before the Board in March 1995.  It was 
remanded for further evidentiary development.  All requested 
development has been completed, and the claim is once more 
before the Board.

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral 
sensorineural hearing loss, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues. 


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected pseudofolliculitis 
barbae is manifested by flesh colored papules, pustules and 
follicular eruptions in the beard area, which occur regularly 
and respond to treatment.  The evidence does not show 
constant itching, extensive lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating, in excess 
of 10 percent, for pseudofolliculitis barbae have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  This Act, which the 
President signed into law on November 9, 2000, contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act were recently promulgated.  
Except as otherwise provided, these regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be promulgated at 38 C.F.R. §§ 3.102, 
3.156, and 3.326).  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

While the RO did not explicitly consider the VCAA and its 
implementing regulations in adjudicating the claim (see 
September 1999 Supplemental statement of the Case), the Board 
finds that the new law does not preclude it from proceeding 
to an adjudication of the veteran's claim for an increased 
evaluation for pseudofolliculitis barbae, and service 
connection for hearing loss because the requirements of the 
new law have, essentially, been satisfied.  By the RO 
decision, the statement of the case, supplemental statements 
of the case and correspondence, the veteran has been notified 
of the laws and regulations governing his claims and the 
reasons for the determinations made regarding his claims.  

The RO has repeatedly invited the veteran to report any 
relevant treatment.  While the RO did not advise the veteran 
of what evidence it would obtain, it in fact sought all 
reported treatment records.  Thus there was no need to advise 
him of evidence that he should obtain.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  Hence, 
he has been informed of the information and evidence 
necessary to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  
Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran has 
undergone VA examinations in connection with the claim, 
outstanding pertinent medical evidence has been associated 
with the claims file, and there is no indication that there 
is additional outstanding evidence that is necessary for a 
fair adjudication of the issues on appeal.  Under these 
circumstances, the Board finds that adjudication of the 
service connection issue at this juncture, without first 
remanding the claim on appeal for the RO to explicitly 
consider the new law and regulations poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (1992).

1.  Entitlement to an increased initial evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

Service connection for pseudofolliculitis barbae was granted 
via a rating decision of March 1992.  An evaluation of 
noncompensable was assigned with an effective date of 
November 13, 1991.  A rating decision of October 1995 
increased this evaluation to 10 percent, also with an 
effective date of November 13, 1991.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
rating schedule requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Medical reports are to be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  38 C.F.R. § 4.2 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).  Otherwise, the lower rating is to be 
assigned.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that  38 U.S.C.A. § 5110 (West 1991) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

A review of the pertinent medical evidence of record shows 
the veteran was seen for complaints of pseudofolliculitis 
barbae numerous times during service.  He was frequently 
excused from shaving.  The veteran's retirement physical 
examination notes no subjective complaints or objective 
findings regarding this disability.

The report of a VA examination, conducted in January 1992, 
shows a remark noting there was no evidence of 
pseudofolliculitis barbae.  

VA treatment records, dated in February 1997, show the 
veteran being treated with hydrocortisone and anti-fungal 
soap.  He reported annual outbreaks during the hot weather.  
Examination showed hyperkeratotic follicular papules on the 
sides of the neck and beard area.  It was noted they were not 
inflamed.  He was instructed to use hydrocortisone and 
Bactroban ointment when folliculitis occurs.  Treatment 
records from June 1997 show the veteran noting a decrease in 
the number of follicular papules since he started using 
medications.  Records from October 1997 show that the veteran 
decided to shave his beard the previous month.  He wanted to 
determine which state, shaven or not, was more comfortable 
for him.  Examination showed flesh colored papules on hair 
follicle areas.  Records from February 1998 show the veteran 
stating that he had decided that the best thing for him to do 
was to shave one time per week.  He reported that he still 
had to pluck out in-growing hairs.  Examination showed flesh 
colored papules on the right side.

The report of a VA skin examination, conducted in June 1998, 
shows the veteran complaining of recurrent pseudofolliculitis 
barbae.  Physical examination showed flesh colored papules in 
the beard area.  There was no ulceration, exfoliation, or 
crusting.  A color photograph of the veteran was provided 
with the examination report.  Color photographs of the 
veteran, dated in January and February 1999 are also 
contained in the claims folder.  

VA treatment records, dated in August 1998, show the veteran 
reporting 3-4 flare-ups in the last six months, but these 
responded to his topical medications.  Examination was 
positive for a few flesh colored papules in the beard area.  
Records dated in January 1999 show the veteran with no 
complaints.  It was noted that he applied his medications as 
needed whenever he noted follicular eruptions.  Records dated 
in January 2000 show him complaining of outbreaks of 
folliculitis twice a week.  Examination was positive for 
follicular papules in the beard area.  Records dated in July 
2000 show the veteran reporting that he still develops little 
papules and pustules after shaving and he has to manually 
extract the beard hairs.  Examination revealed scattered, 
rare pustules, follicular in size.  Treatment records dated 
in December 2000 show the veteran reporting more pustules at 
the beard area than is usual at that time of year.  
Examination revealed a few follicular pustules, some with 
crusted lesions.

There is no specific diagnostic code for pseudofolliculitis 
barbae.  VA regulations provide that when an unlisted 
disorder is encountered it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  In this case, the veteran's service-connected 
pseudofolliculitis barbae has been evaluated using the 
criteria of Diagnostic Code 7806, which pertains to eczema.  
Under this criteria, a 10 percent rating is warranted for a 
skin disorder with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for a skin disorder with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating, the highest rating assignable based on 
this code, is warranted for a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The examination and treatment records show that 
pseudofolliculitis barbae is manifested by flesh colored 
papules, pustules and follicular eruptions in the beard area 
which occur regularly and respond to treatment.  He has not 
reported any complaints of itching or exudation.  The lesions 
are not extensive inasmuch as they are confined to the beard 
area of the face.  Examiners have found that the veteran does 
not have ulceration or crusting.  The color photos show 
little, if any, observable disfigurement.  By the veteran's 
own report, the papules are obscured by his beard.  

There has been no period since the effective date of the 
grant of service connection when the disability has been 
manifested by any of the symptoms necessary for a higher 
evaluation.  The Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an evaluation in excess of 10 percent for pseudofolliculitis 
barbae during any period since the effective date of service 
connection.  Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to an original evaluation, in excess of 10 
percent for pseudofolliculitis barbae is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

